Order entered in the office of the clerk of Kings county on March 7, 1938, granting the defendants’ motion for a separate trial with reference to the validity of the general release executed and delivered by the plaintiff affirmed, with ten dollars costs and disbursements. Order entered in the office of the clerk of Kings county on March 3, 1938, limiting the plaintiff’s motion for an examination of the defendants before trial and for a discovery and inspection modified by granting, in addition to the items granted by the Special Term, item 7 (d) and by permitting a discovery and inspection of the books of account, balance sheets and other records of the corporate defendants that will show the actual financial condition of such corporate defendants on or about the 1st day of October, 1933, and as so modified the order is affirmed, in so far as appeal is taken, without costs. Examination to proceed on five days’ notice. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur. Settle order on notice.